        Case 3:19-cv-07651-EMC Document 179 Filed 06/16/20 Page 1 of 2



 1 Dean C. Eyler (MN 267491)
   LATHROP GPM LLP
 2 80 S. Eighth Street, Suite 500
   Minneapolis, MN 55402
 3 Telephone: 612-632-3016
   Facsimile: 612-632-4016
 4 Email: dean.eyler@lathropgpm.com

 5 Erica J. Van Loon (SBN 227712)
   LATHROP GPM LLP
 6 1888 Century Park East, Suite 1000
   Los Angeles, CA 90067-1623
 7 Telephone: 310-789-4659
   Facsimile: 310-789-4601
 8 Email: erica.vanloon@lathropgpm.com

 9 Daniel R. Shulman (pro hac vice)
   Shulman & Buske PLLC
10 126 North Third Street, Suite 402
   Minneapolis, Minnesota 55401
11 Telephone: (612) 870-7410
   Email: dan@shulmanbuske.com
12
   Counsel for Defendants
13 UNILOC USA, INC.
   UNILOC LUXEMBOURG S.A.R.L.
14

15
                                    UNITED STATES DISTRICT COURT
16
                                   NORTHERN DISTRICT OF CALIFORNIA
17

18
     INTEL CORPORATION and APPLE INC.,             Case No. 3:19-cv-07651-EMC
19
                     Plaintiffs,                   NOTICE OF CHANGE OF ADDRESS
20                                                 FOR ATTORNEY DANIEL R. SHULMAN
                v.
21
   FORTRESS INVESTMENT GROUP LLC,
22 FORTRESS CREDIT CO. LLC, UNILOC
   2017 LLC, UNILOC USA, INC., UNILOC
23 LUXEMBOURG S.A.R.L., VLSI
   TECHNOLOGY LLC, INVT SPE LLC,
24 INVENTERGY GLOBAL, INC., DSS
   TECHNOLOGY MANAGEMENT, INC., IXI
25 IP, LLC, and SEVEN NETWORKS, LLC,

26                   Defendants.

27

28
                                                              NOTICE OF CHANGE OF ADDRESS FOR ATTORNEY
                                                                                       DANIEL R. SHULMAN
                                                                                  Case No. 3:19-cv-07651-EMC
     10767274
        Case 3:19-cv-07651-EMC Document 179 Filed 06/16/20 Page 2 of 2



 1              PLEASE TAKE NOTICE of the following change of address for Daniel R. Shulman, one

 2 of the counsel for Defendants Uniloc USA, Inc., and Uniloc Luxembourg S.A.R.L. All notices

 3 and services for Mr. Shulman should now be directed to:

 4                            Daniel R. Shulman
                              Shulman & Buske PLLC
 5                            126 North Third Street, Suite 402
                              Minneapolis, Minnesota 55401
 6
                              Telephone: (612) 870-7410
 7                            Email: dan@shulmanbuske.com

 8              The undersigned also continue to represent as co-counsel Defendants Uniloc USA, Inc.

 9 and Uniloc Luxembourg S.A.R.L.

10
                                                         Respectfully submitted,
11
     DATED: June 16, 2020                                LATHROP GPM LLP
12
                                                         By: /s/Dean C. Eyler
13                                                          Dean C. Eyler (Pro Hac Vice)
                                                            500 IDS Center
14                                                          80 South 8th Street
                                                            Minneapolis, MN 55402
15                                                          Telephone: 612 632-3016
                                                            Facsimile: 612 632-4016
16                                                          dean.eyler@lathropgpm.com
17                                                           Erica J. Van Loon (SBN 227712)
                                                             LATHROP GPM LLP
18                                                           1888 Century Park East, Suite 1000
                                                             Los Angeles, CA 90067-1623
19                                                           Telephone: 310-789-4659
                                                             Facsimile: 310-789-4601
20                                                           erica.vanloon@lathropgpm.com
21                                                           Daniel R. Shulman (Pro Hac Vice)
                                                             Shulman & Buske PLLC
22                                                           126 North Third Street, Suite 402
23                                                           Minneapolis, Minnesota 55401
                                                             Telephone: (612) 870-7410
24                                                           Facsimile: (612) 870-7462
                                                             Email: dan@shulmanbuske.com
25
                                                             Attorney for Defendants
26                                                           UNILOC USA, INC. and UNILOC
                                                             LUXEMBOURG S.A.R.L.
27

28
     GP:4838-6771-6032 v1
                                                                      NOTICE OF CHANGE OF ADDRESS FOR ATTORNEY
                                                                                               DANIEL R. SHULMAN
                                                                                          Case No. 3:19-cv-07651-EMC
     10767274                                         -1-
